ORDER

PER CURIAM.
Katherine Brown appeals from the judgment in the Probate Division of the Circuit Court of the County of St. Louis ordering distribution of probate assets from the estate of Katherine Lawton. Ms. Brown contends that the trial court erred in sustaining Ronald Compton’s (“Personal Representative”) motion to dismiss Ms. Brown’s Objections to the Proposed Distribution of Assets and ordering distribution. We affirm.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).